Filed 5/27/15 Vaughn v. Darwish CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


JACK VAUGHN et al.,                                                  B253694

         Plaintiffs and Respondents,                                 (Los Angeles County
                                                                     Super. Ct. No. BC521721)
         v.

BARBARA DARWISH et al.,

         Defendants and Appellants.



         APPEAL from orders of the Superior Court of Los Angeles County.
Richard L. Fruin, Jr., Judge. Affirmed.
         Lewis Brisbois Bisgaard & Smith, Roy G. Weatherup, Caroline Chan for
Defendants and Appellants Barbara Darwish, David Darwish, Ginko Rose Ltd. and
Logerm LLC.
         The Law Offices of Rosenthal & Associates, Lisa F. Rosenthal for Defendant and
Appellant Lisa F Rosenthal.
         Mesisca Riley & Kreitenberg, Dennis P. Riley, Rena E. Kreitenberg for Plaintiffs
and Respondents.
                  ___________________________________________________
       Appellants sought to strike respondents’ malicious prosecution action as a
Strategic Lawsuit Against Public Participation (SLAPP). (Code Civ. Proc., § 425.16.)1
The trial court denied appellants’ special motions to strike, finding that respondents
established a reasonable probability of prevailing. We affirm.
                                     BACKGROUND
       Plaintiffs and respondents Jack Vaughn, Esmeralda Hernandez, Wayne Hart,
Dennis Goldson, Carlos Rodriguez, and Ernest Johnson are long-time tenants of rental
property (the property) located on Hyperion Avenue in Los Angeles.
       Defendants and appellants David Darwish and Barbara Darwish have worked
together in the real estate field for many years, buying and selling properties, repairing
and improving buildings, and managing properties, including apartment buildings and
houses with tenants. Barbara and David2 participated in a foreclosure auction of the
property in 2010, and, upon successfully bidding for the property, Barbara took title to
the property as an individual. Thereafter, the property was conveyed to defendant and
appellant Gingko Rose Ltd., a partnership in which Barbara and David have interests.
Defendant and appellant Logerm LLC is the general partner of Gingko Rose Ltd.3
       The first unlawful detainer action
       In September 2010, the City of Los Angeles Department of Building and Safety
issued a “substandard order” on the property, finding that the property was being used as
an unapproved boarding house and ordering the Darwishes to “[d]iscontinue the use and
occupancy of all buildings or portions thereof occupied for living, sleeping, cooking or
dining purposes which were not designed or intended to be used for such occupancies.”



1     Unless otherwise noted, all further statutory references are to the Code of Civil
Procedure.
2      To avoid confusion, we refer to the Darwishes by their first names.
3       David, Barbara, Gingko Rose Ltd., and Logerm LLC, including various Darwish
trusts referenced in the record, are generally referred to hereinafter as the Darwishes.


                                              2
The order listed numerous maintenance and repair issues to be fixed within 90 days.
Eventually, the defects were remedied, and the substandard order was terminated in
March 2012.
       Meanwhile, two days after the substandard order was issued, a notice to quit was
posted at the property. In October 2010, the Darwishes filed an unlawful detainer action
against Walter Majano, the prior owner of the property, seeking possession of the
property.4 The Darwishes were represented by defendants and appellants Lisa Rosenthal
and Rosenthal & Associates.5
       Soon after the filing of the unlawful detainer action, the Los Angeles Housing
Department (LAHD) sent a letter to Rosenthal, informing her that the property was
subject to the Los Angeles Rent Stabilization Ordinance (LARSO) and that the notice to
quit did not comply with the LARSO. The letter demanded that the notice to quit be
cancelled. Appellants did not cancel the notice. Several weeks later, LAHD sent a
second letter, again demanding that the defective notice be cancelled, but also informing
appellants that the property’s tenants could be evicted if a proper notice to quit was
served and relocation benefits were paid.
       Appellants continued to pursue the unlawful detainer action, however, and
respondents (who by then had appeared in the case) filed a motion for summary
judgment. The motion for summary judgment was granted in January 2011, with the trial
court finding that respondents were valid tenants and that the unlawful detainer action
was filed prematurely.
       The second unlawful detainer action
       In February 2011, the Darwishes, again represented by Rosenthal, filed a second
unlawful detainer complaint. Among other things, the complaint alleged that respondents



4      It is unclear why Majano was named as the defendant, since he did not live at the
property.
5      We refer to Lisa Rosenthal and Rosenthal & Associates as Rosenthal.


                                             3
refused the Darwishes access to the property so that they could remedy the deficiencies
stated in the substandard order.
       In March 2011, LAHD sent another letter to the Darwishes. The letter noted that,
in order to properly evict the tenants, the Darwishes were required to pay respondents for
relocation assistance. In addition, the letter stated that “pursuant to section 151.05 of the
Los Angeles Municipal Code, landlords may not demand or accept rent from tenants
without first paying annual registration fees for their rental units and obtaining a valid
rental unit registration certificate from LAHD.”
       The second unlawful detainer action went to trial, and in August 2011, a motion
for judgment was entered in favor of respondents. The court found that the Darwishes
failed to comply with their own notice to enter the property.
       The underlying unlawful detainer actions
       On March 23, 2012, the Darwishes sent to LAHD a letter and check for the
LARSO fees. The letter stated, in part, “Enclosed please find a check for the Registration
of ‘7’ rooms which are currently rented individually at [the property]. . . . This is the first
time that the property is being registered.”
       A month later, the Darwishes served on each respondent separate three-day notices
to quit. The notices demanded 10 months of “delinquent” rent from each respondent.
       Shortly thereafter, the Darwishes, again represented by Rosenthal, filed unlawful
detainer actions against each respondent. As did the notices to quit, the complaints stated
that 10 months of past-due rent was owed. The complaints attached copies of the notices
to quit, and every complaint was verified by David.
       Trial for two respondents, Rodriguez and Hart, was held in July 2012. The trial
court issued its statement of decision in September 2012. The decision stated that the
Darwishes failed to prove they were entitled to possession, payment of rent, damages, or
any other relief sought. Among other things, the trial court found that under the LARSO,
no landlord may demand or accept rent, or validly serve a notice to quit, unless the
property is registered, and there was no evidence that LAHD ever issued a registration
certificate for the property. Additionally, there was no evidence that the Darwishes ever

                                               4
demanded payment of rent from tenants at the property prior to the April 2012 notices to
quit. Thus, the Darwishes failed to prove they were entitled to collect rent for the 10-
month period predating the notices to quit. Furthermore, there was no evidence that the
Darwishes tendered the relocation fees necessary to gain possession of the property. The
trial court also found that the notices to quit were improper because they demanded cash
or cash equivalent in violation of Civil Code section 1947.3, and that the substandard
order precluded the Darwishes from seeking rent until its termination in March 2012.
       Although the unlawful detainer actions against the remaining four respondents
appeared to present the same issues as those decided with respect to Rodriguez and Hart,
appellants did not immediately dismiss the remaining cases. Respondents’ attorney
repeatedly requested that Rosenthal dismiss the other four actions, but only after
respondents’ attorney threatened to file motions for summary judgment did appellants
dismiss the remaining cases, in December 2012.
       The instant malicious prosecution action
       In September 2013, respondents filed this malicious prosecution action against
appellants. Respondents alleged that appellants knew respondents’ tenancies were
protected under the LARSO, and that appellants’ failure to comply with the LARSO
precluded the collection of rent or commencement of eviction proceedings.
According to respondents, appellants prosecuted the underlying unlawful detainer actions
to retaliate against and harass respondents, and to force them to vacate the property
without payment of relocation assistance fees.
       In October 2013, Rosenthal filed an anti-SLAPP motion to strike. Rosenthal
argued that the prosecution of the unlawful detainer actions was protected activity within
the meaning of section 425.16, and that each of the malicious prosecution actions was
tenable. The trial court denied Rosenthal’s motion.
       The Darwishes filed their anti-SLAPP motion in November 2013. They argued
that respondents could not establish a probability of prevailing in their malicious
prosecution action because there was probable cause to file and prosecute the underlying
unlawful detainer actions, the Darwishes relied on the advice of Rosenthal, the Darwishes

                                             5
acted without malice, and the underlying actions did not terminate favorably, but were
instead decided on technical grounds. The trial court denied the Darwishes’ motion in
December 2013.
                                       DISCUSSION
       Appeal lies from the orders denying appellants’ motions to strike under the anti-
SLAPP statute. (§ 425.16, subd. (i).) The trial court’s orders are subject to de novo
review. (Oasis West Realty, LLC v. Goldman (2011) 51 Cal. 4th 811, 820; Soukup v. Law
Offices of Herbert Hafif (2006) 39 Cal. 4th 260, 269, fn. 3 (Soukup).)
       The anti-SLAPP statute allows courts to expeditiously dismiss “‘a meritless suit
filed primarily to chill the defendant’s exercise of First Amendment rights.’” (Paulus v.
Bob Lynch Ford, Inc. (2006) 139 Cal. App. 4th 659, 670; § 425.16, subd. (a); Simpson
Strong-Tie, Co., Inc. v. Gore (2010) 49 Cal. 4th 12, 21.) There are two components to a
motion to strike brought under section 425.16. First, the defendant must show that the
challenged cause of action is one arising from protected activity.6 (Equilon Enterprises
v. Consumer Cause, Inc. (2002) 29 Cal. 4th 53, 67.) Second, if the lawsuit affects
constitutional rights, the plaintiff must establish a reasonable probability that he or she
will prevail on the merits of the claims. (§ 425.16, subd. (b)(1); City of Cotati v.
Cashman (2002) 29 Cal. 4th 69, 76; Zamos v. Stroud (2004) 32 Cal. 4th 958, 965
(Zamos).)




6      Under the statute, an act in furtherance of the right of petition or free speech
includes: “(1) any written or oral statement or writing made before a legislative,
executive, or judicial proceeding, or any other official proceeding authorized by law, (2)
any written or oral statement or writing made in connection with an issue under
consideration or review by a legislative, executive, or judicial body, or any other official
proceeding authorized by law, (3) any written or oral statement or writing made in a place
open to the public or a public forum in connection with an issue of public interest, or
(4) any other conduct in furtherance of the exercise of the constitutional right of petition
or the constitutional right of free speech in connection with a public issue or an issue of
public interest.” (§ 425.16, subd. (e).)


                                              6
        Because Rosenthal and the Darwishes make similar arguments on appeal we
address their arguments separately only where noted.
I.      Protected activity
        Respondents concede that appellants met their burden on the first prong of the
anti-SLAPP analysis. The action for malicious prosecution arises from protected
activity—the filing and prosecution of the underlying unlawful detainer actions. (Birkner
v. Lam (2007) 156 Cal. App. 4th 275, 281; see also Jarrow Formulas, Inc. v. LaMarche
(2003) 31 Cal. 4th 728, 741; Sycamore Ridge Apartments LLC v. Naumann (2007) 157
Cal. App. 4th 1385, 1398 (Sycamore Ridge).)
II.     Probability of prevailing
        When the first prong on an anti-SLAPP motion is satisfied, the burden shifts to the
plaintiff to establish a probability of prevailing. (HMS Capital, Inc. v. Lawyers Title Co.
(2004) 118 Cal. App. 4th 204, 213.) The plaintiff must show that the complaint is legally
sufficient and is supported by prima facie evidence that, if credited, would be sufficient to
sustain a favorable judgment. (Navellier v. Sletten (2002) 29 Cal. 4th 82, 93; Jarrow
Formulas, Inc. v. LaMarche, supra, 31 Cal.4th at p. 738; Major v. Silna (2005) 134
Cal. App. 4th 1485, 1498.) The burden on the plaintiff under the second prong is similar
to that of a party opposing a motion for summary judgment. (Navellier v. Sletten (2003)
106 Cal. App. 4th 763, 768; Delois v. Barrett Block Partners (2009) 177 Cal. App. 4th 940,
947.)
        In opposing an anti-SLAPP motion, a plaintiff cannot simply rely on the
allegations of the complaint; the opposition must be based on evidence that would be
admissible at trial. (Integrated Healthcare Holdings, Inc. v. Fitzgibbons (2006) 140
Cal. App. 4th 515, 527.) “In reviewing the plaintiff’s evidence, the court does not weigh
it; rather, it simply determines whether the plaintiff has made a prima facie showing of
facts necessary to establish its claim at trial.” (Paulus v. Bob Lynch Ford, Inc, supra, 139
Cal. App. 4th 659, 673.) To avoid being stricken as a SLAPP, the plaintiff must establish
that his or her claim has at least “minimal merit.” (Navellier v. Sletten, supra, 29 Cal. 4th
82, 88-89.)

                                             7
       “To prevail on a malicious prosecution claim, the plaintiff must show that the prior
action (1) was commenced by or at the direction of the defendant and was pursued to a
legal termination favorable to the plaintiff; (2) was brought without probable cause; and
(3) was initiated with malice.” (Soukup, supra, 39 Cal. 4th 260, 292.) “[C]ontinuing to
prosecute a lawsuit discovered to lack probable cause” can support a claim for malicious
prosecution. (Zamos, supra, 32 Cal. 4th 958, 973.)
       A. Favorable termination
       Appellants contend that the underlying actions did not terminate favorably for
respondents. They base their argument on a purported failure by respondents to establish
their innocence in the underlying actions. A “‘favorable’ termination does not occur
merely because a party complained against has prevailed in an underlying action. While
the fact he has prevailed is an ingredient of a favorable termination, such termination
must further reflect on his innocence of the alleged wrongful conduct. If the termination
does not relate to the merits—reflecting on neither innocence of nor responsibility for the
alleged misconduct—the termination is not favorable in the sense it would support a
subsequent action for malicious prosecution.” (Lackner v. LaCroix (1979) 25 Cal. 3d 747,
751; see also HMS Capital, Inc. v. Lawyers Title Co., supra, 118 Cal. App. 4th 204, 214
[“resolution of the underlying case must have tended to indicate the malicious
prosecution plaintiff’s innocence”].)
       Appellants further assert that the judgments in favor of Rodriguez and Hart in the
underlying actions were based purely on a procedural, technical finding—that the three-
day notices to quit were defective. “‘The test is whether or not the termination tends to
indicate the innocence of the defendant or simply involves technical, procedural or other
reasons that are not inconsistent with the defendant’s guilt.’” (Eells v. Rosenblum (1995)
36 Cal. App. 4th 1848, 1855.) Examples of technical or procedural reasons for termination
include dismissals based on the statute of limitations or laches, or following settlement.
(Casa Herrera, Inc. v. Beydoun (2004) 32 Cal. 4th 336, 342.)
       Appellants’ argument that the judgments in the underlying cases were merely
procedural or technical is unconvincing. The trial court in the underlying matters found

                                             8
that the Darwishes failed to prove they were entitled to possession, payment of rent,
damages, or any other relief sought. Specifically, in both the notices to quit and the
unlawful detainer complaints, the Darwishes sought 10 months of past-due rent. The trial
court found that the Darwishes were not entitled to make this claim because, pursuant to
Los Angeles Municipal Code section 151.05, they could not demand or accept rent
without first serving a copy of a valid registration statement under the LARSO.7 The
Darwishes did not attempt to register the property with the LARSO until March 2012,
one month before they served the notices to quit, and they still had not received
registration certificates by the time of trial in the underlying matters.
       The trial court found that this and other evidence established that appellants had
no right to recover 10 months of back-rent in the underlying action.8 The evidence also
compelled a finding that appellants could not properly seek eviction, since a valid three-
day notice to quit is a prerequisite to an unlawful detainer action. (Bevill v. Zoura (1994)
27 Cal. App. 4th 694, 697 (Bevill).) “A three-day notice must contain ‘the amount which
is due.’ (Code Civ. Proc., § 1161, subd. 2.) A notice which demands rent in excess of
the amount due does not satisfy this requirement. [Citations.] This rule ensures that a
landlord will not be entitled to regain possession in an unlawful detainer action unless the
tenant has had the opportunity to pay the delinquent rent.” (Bevill, at p. 697, fn. omitted.)


7     The court also found that, because the Darwishes argued they complied with the
LARSO, they were judicially estopped from claiming that the property was not subject to
the LARSO.
8       Appellants contend that the evidence submitted in opposition to the anti-SLAPP
motions was not admissible because it was presented through a declaration by
respondents’ attorney. The evidence, however, consisted mostly of documents that could
properly be authenticated by the attorney. In any event, it is appellants’ “burden on
appeal to affirmatively challenge the trial court’s evidentiary ruling, and demonstrate the
court’s error.” (Roe v. McDonald’s Corp. (2005) 129 Cal. App. 4th 1107, 1114.)
Appellants must “identify the court’s evidentiary ruling as a distinct assignment of error”
and provide a separate argument heading and analysis of the issue. (Ibid.) Appellants
failed to sufficiently challenge the trial court’s admission of the evidence and thus
forfeited any claim of abuse of discretion.


                                               9
       Appellants’ claims were not dismissed simply because of technical defects in their
notices to quit. Instead, after presentation of the evidence at trial, the court found that
appellants were not entitled to any relief sought in their unlawful detainer complaints.
The court’s findings reflected on the merits of the cases and tended to show that
Rodriguez and Hart were innocent of the claims asserted by appellants—that they owed
10 months of rent and that they were immediately subject to eviction.
       Appellants’ decision to dismiss the remaining four unlawful detainer actions also
reflected a termination favorable to the remaining respondents. “A voluntary dismissal is
presumed to be a favorable termination on the merits, unless otherwise proved to a jury.
[Citation.] This is because ‘“[a] dismissal for failure to prosecute . . . does reflect on the
merits of the action [and in favor of the defendant] . . . . The reflection arises from the
natural assumption that one does not simply abandon a meritorious action once
instituted.”’” (Sycamore Ridge, supra, 157 Cal. App. 4th 1385, 1400.) Although a
dismissal taken simply to avoid incurring further fees and costs is not necessarily
considered a termination favorable to the nondismissing party (Oprian v. Goldrich, Kest
& Associates (1990) 220 Cal. App. 3d 337, 344), the evidence presented here was
sufficient to show that the remaining actions were dismissed because they were
considered likely to fail. According to a declaration signed by Rosenthal, there was a
“substantial possibility” the trial court would “render the same decision” that was made
with respect to Rodriguez and Hart.
       B. Lack of probable cause
       Appellants next argue that the underlying unlawful detainer actions were, at a
minimum, tenable, and respondents failed to show the actions lacked probable cause.
Where a litigant relies upon facts which he or she has reasonable cause to believe are
true, and when the legal theory underlying the cause of action is tenable under the known
facts, probable cause is present. (Soukup, supra, 39 Cal. 4th 260, 292.) If “any
reasonable attorney” would have considered the claim valid under the circumstances,
then no claim for malicious prosecution will lie. (Sheldon Appel Co. v. Albert & Oliker
(1989) 47 Cal. 3d 863, 886 (Sheldon Appel); Sycamore Ridge, supra, 157 Cal. App. 4th
10
1385, 1402.) “In determining whether the prior action was legally tenable, i.e., whether
the action was supported by probable cause, the court is to construe the allegations of the
underlying complaint liberally, in a light most favorable to the malicious prosecution
defendant.” (Sycamore Ridge, at p. 1402.) The determination of whether the institution
of the underlying lawsuit was legally tenable is a question of law. (Sheldon Appel, at
p. 878.)
       We find that the evidence presented by respondents on the anti-SLAPP motion, if
credited, leads to the conclusion that the underlying unlawful detainer actions were
initiated and prosecuted without probable cause. Appellants had knowledge of facts that
should have made clear they could not properly support the claims made in the unlawful
detainer complaints. A March 2011 letter from LAHD warned the Darwishes that they
could not demand or collect rent from the tenants until a registration certificate was
issued for the property. Appellants, however, did not attempt to register the property
under the LARSO until March 2012, one month before the three-day notices to quit were
served. Those notices sought 10 months of back-rent. The ensuing complaints also
asserted that respondents owed 10 months of rent.
       Appellants contend that they substantially complied with the LARSO, and
LAHD’s failure to issue a registration certificate should not have prevented them from
asserting their rights as landlord. Appellants fail to acknowledge, however, that their
attempt to comply with the LARSO came only one month before they demanded the
previous 10 months of rent.9 This demand was clearly improper; it rendered their notices
to quit ineffective, and their unlawful detainer actions certain to fail. (Bevill, supra, 27
Cal. App. 4th 694, 697; see also Nourafchan v. Miner (1985) 169 Cal. App. 3d 746.) A
reasonable attorney would not have considered the actions valid under these
circumstances.



9    A request for judicial notice filed by the Darwishes on May 12, 2015, concerning
communications with city departments, was granted in part.


                                              11
       Other evidence also supports the conclusion that the underlying actions were
initiated without probable cause. The trial court found that the Darwishes never
demanded rent from respondents before issuing the April 2012 notices to quit. In
addition, the Darwishes admitted in discovery that they did not know the terms of any
rental agreements with respondents and also admitted that the property was subject to the
LARSO. This evidence further supports the conclusion that appellants had no basis to
initiate eviction proceedings based on 10 months of “delinquent” rent that was not owed.
       Moreover, the evidence shows that appellants refused to dismiss the remaining
actions until several months after the trial court issued its statement of decision on the
Rodriguez and Hart matters. Certainly after the statement of decision was rendered,
appellants should have been aware that the cases lacked merit. Their choice to continue
prosecuting the matters provided further basis for a malicious prosecution action. (See
Zamos, supra, 32 Cal. 4th 958, 973.)
       C. Attorney advice
       The Darwishes assert that they relied on the advice of Rosenthal in bringing and
prosecuting the underlying actions, and therefore cannot themselves be liable for
malicious prosecution. “Good faith reliance on the advice of counsel, after truthful
disclosure of all the relevant facts, is a complete defense to a malicious prosecution
claim.” (Bisno v. Douglas Emmett Realty Fund 1988 (2009) 174 Cal. App. 4th 1534,
1544.) “However, if the initiator acts in bad faith or withholds from counsel facts he
knew or should have known would defeat a cause of action otherwise appearing from the
information supplied, that defense fails.” (Bertero v. National General Corp. (1974) 13
Cal. 3d 43, 53-54.)
       Respondents could meet their burden of establishing a prima facie case against the
Darwishes by submitting evidence tending to show that the Darwishes acted in bad faith
in bringing and prosecuting the underlying actions. (See Oviedo v. Windsor Twelve
Properties, LLC (2012) 212 Cal. App. 4th 97, 114-115.) We find that respondents met this
burden. The Darwishes, who by their own admission were experienced real estate
professionals, were directly involved in key aspects of the underlying litigation.

                                             12
       The March 2011 LAHD letter to the Darwishes stated that they were required to
pay for relocation assistance in the event of eviction, and that they could not demand or
accept rent from tenants without first receiving and serving a registration certificate for
the property. Despite this warning, the trial court in the underlying actions found no
evidence that the Darwishes tendered relocation fees or obtained a registration certificate.
David personally served the notices to quit demanding 10 months of rent, despite the fact
that the Darwishes attempted to register the property under the LARSO only one month
prior. David also verified the unlawful detainer complaints. Moreover, David verified
the discovery responses admitting that the property was subject to the LARSO and that
the Darwishes did not know the terms of any rental agreements with respondents. Given
these facts, a trier of fact could reasonably find that the Darwishes acted in bad faith in
bringing and prosecuting the underlying actions, regardless of what advice they were
given by counsel.
       D. Malice
       Finally, appellants contend that respondents failed to show the underlying actions
were initiated with malice. The question of whether or not malice existed depends on a
defendant’s subjective intent or purpose in initiating the prior action. (Sheldon Appel,
supra, 47 Cal. 3d 863, 874.) Malice “is not limited to actual hostility or ill will toward the
plaintiff. Rather, malice is present when proceedings are instituted primarily for an
improper purpose.” (Sierra Club Foundation v. Graham (1999) 72 Cal. App. 4th 1135,
1157.) “Evidence tending to show that the defendants did not subjectively believe that
the action was tenable is relevant to whether an action was instituted or maintained with
malice.” (Sycamore Ridge, supra,157 Cal. App. 4th 1385, 1407.) Furthermore, “[w]hile
the mere absence of probable cause, without more, ‘is not sufficient to demonstrate
malice’ [citation], ‘“[m]alice may also be inferred from the facts establishing lack of
probable cause.”’” (Id. at p. 1409.)
       We find that respondents submitted sufficient evidence of malice. The underlying
actions were the third round of unlawful detainer actions brought by appellants. They
were unsuccessful in the first two actions, and by the time of the third action, they had

                                             13
done little to ameliorate the problems associated with respondents’ tenancies. Appellants
were aware that eviction would require payment of relocation assistance and the service
of a registration certificate. The evidence showed no attempt by the Darwishes to pay the
requisite relocation assistance, and they only sought to obtain a registration certificate
shortly before bringing the underlying actions. Furthermore, even after they lost at trial
in the Rodriguez and Hart matters, appellants continued to litigate their actions against
the remaining respondents. From the totality of this evidence, one can infer that
appellants did not believe they would actually be successful in the underlying actions, but
that they rather intended to force respondents to vacate the property without complying
with relocation and registration requirements.
                                      DISPOSITION
       The orders denying the anti-SLAPP motions are affirmed. Respondents shall
recover costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                           BOREN, P.J.
We concur:


       CHAVEZ, J.


       HOFFSTADT, J.




                                             14